I N THE SUPREME COURT O THE STATE OF MONTANA
                                       F

                                           No.      14514




GLADYS T E M D W S
        HL A O N,

                P l a i n t i f f and Respondent,

       v.

ROBERT FRED D W S
             O N,

                Defendant and A p p e l l a n t .




                                             O R D E R



       T h i s C o u r t having c o n s i d e r e d t h e p e t i t i o n f o r r e h e a r i n g and

t h e p e t i t i o n f o r c l a r i f i c a t i o n f i l e d by a p p e l l a n t i n t h e above

e n t i t l e d c a u s e , t h e Opinion of t h i s C o u r t i s amended a s f o l l o w s :

Page 7 i s d e l e t e d i n i t s e n t i r e t y ( e x c e p t f o r s i g n a t u r e s ) and t h e

following paragraphs a r e t o be i n s e r t e d i n i t s place:

               The f i n a l m a t t e r f o r c o n s i d e r a t i o n i s d i r e c t e d

       a t t h e award of a t t o r n e y f e e s i n t h e amount o f $50,000.

       The r e c o r d d i s c l o s e s i t w a s s t i p u l a t e d and a g r e e d t o

       by c o u n s e l f o r b o t h r e s p o n d e n t and a p p e l l a n t t h a t

       r e s p o n d e n t ' s a t t o r n e y f e e s were t o be p a i d by t h e

       r e s p o n d e n t , M r s . Downs, o u t of any judgment r e c e i v e d

       by h e r .     T h e r e f o r e , t h e c a s e s of t h i s C o u r t c i t e d by

       a p p e l l a n t , Crncevich v . Georgetown R e c r e a t i o n Corp.

        ( 1 9 7 5 ) , 168 Mont. 113, 541 P.2d 56; F i r s t S e c u r i t y

       Bank of Bozeman v. Tholkes ( 1 9 7 6 ) , 169 Mont. 422, 547
P.2d 1328; and I n r e M a r r i a g e of B a r r o n ( 1 9 7 8 ) ,

       Mont.            ,   580 P.2d 936, 35 St.Rep.                891, a r e n o t ap-

       plicable.         T h e r e f o r e , t h e f e e s s e t by J u d g e Gulbrandson
       and a g r e e d t o by s t i p u l a t i o n of t h e p a r t i e s ,   t o be

       p a i d by r e s p o n d e n t , M r s .   Downs, a r e approved.

               The judgment of t h e t r i a l c o u r t i s a f f i r m e d .



The p e t i t i o n f o r r e h e a r i n g i s hereby d e n i e d .

       DATED t h i s        day          of A p r i l , 1979.



                                                     X L d ! We.&'
                                                       CMef J u s t i c e




Mr.   J u s t i c e John C . Sheehy d i d n o t p a r t i c i p a t e .
                                      No. 14514

               I N THE SUPRTDE    c w O THE: STATE O m
                                   o F              F                   m
                                         1979



G A Y TiBlNA D W S
 LDS          O N,

                   P l a i n t i f f and Respondent,



R O m FRED     ms,
                   Defendant and Appellant.



Appeal f m :     D i s t r i c t C o u r t of the Thirteenth Judicial D i s t r i c t ,
                 Hon. L. C. Gulbrandson, Judge presiding.

Counsel of Record:

    For Appellant:

         Mbert L. Stephens, Jr., Billings, Mntana
         Hibbs, Sweeney & Colberg, Billings, rJbntana

    For Respondent:

         Lucas and Pbnaghan, Miles City, mntana
         Jams E. Seykora, Hardin, Mntana


                                              S u h i t t e d on briefs:      February 16, 1979
                                                              Decided:     i!f(fl"-   ::c7~

Filed:   i'         2f
                     7
M r . J u s t i c e John Conway H a r r i s o n d e l i v e r e d t h e Opinion o f
t h e Court.

          T h i s i s a n a p p e a l by r e s p o n d e n t R o b e r t Downs from a

judgment e n t e r e d i n t h e D i s t r i c t C o u r t of t h e T h i r t e e n t h

J u d i c i a l D i s t r i c t , Big Horn County, Montana, t h e Honorable

L.   C.    Gulbrandson p r e s i d i n g .

          T h i s c a s e was p r e v i o u s l y b e f o r e t h i s C o u r t i n 1976

w h e r e i n on a p p e a l w e r e v e r s e d t h e judgment of t h e lower

c o u r t and o r d e r e d a new t r i a l c o n c e r n i n g t h e d i s t r i b u t i o n of

marital property.               See Downs v . Downs ( 1 9 7 6 ) , 170 Mont. 1 5 0 ,

551 P.2d 1025.

          The f a c t s i t u a t i o n i s s e t f o r t h i n t h e above c i t e d

a c t i o n and w i l l s e r v e f o r t h e f a c t s i n t h i s c a s e .

          Appellant s e t s f o r t h f o u r i s s u e s f o r review:

          1.    Did t h e D i s t r i c t C o u r t e r r i n f a i l i n g t o make

s p e c i f i c f i n d i n g s of f a c t and c o n c l u s i o n s of law c o n c e r n i n g

t h e e l e m e n t s s p e c i f i e d i n s e c t i o n 48-321,    R.C.M.      1947, now

s e c t i o n 40-4-202      MA
                             C ?

          2.    Did t h e D i s t r i c t C o u r t e r r i n e n t e r i n g a judgment

which c o n t a i n e d m a t e r i a l v a r i a n c e s from i t s f i n d i n g s o f f a c t

and c o n c l u s i o n s of law?

          3.    Did t h e D i s t r i c t C o u r t a b u s e i t s d i s c r e t i o n i n i t s

d i s t r i b u t i o n of t h e a s s e t s and l i a b i l i t i e s o f t h e p a r t i e s ?

          4.    Did t h e D i s t r i c t C o u r t e r r i n making a n award of

a t t o r n e y ' s f e e s w i t h o u t e v i d e n c e of amount o r r e a s o n a b l e n e s s ?

          W e n o t e t h a t t h r e e o f t h e i s s u e s c o n c e r n whether o r n o t

t h e D i s t r i c t C o u r t e r r e d i n i t s d i s t r i b u t i o n of t h e a s s e t s

of t h e marriage.            W e w i l l discuss these issues together.

          This Court, i n r e t u r n i n g t h e f i r s t appeal, noted t h e

u n r e l i a b i l i t y of t h e r e c o r d a s t o t h e n e t worth o f a p p e l -

l a n t a t t h e t i m e of t h e m a r r i a g e and a t t h e t i m e of t h e
divorce.          For t h i s r e a s o n t h e judgment i n t h e e a r l i e r t r i a l
was s e t a s i d e .       I t i s a l s o t o b e n o t e d t h a t c o u n s e l on
a p p e a l i s n o t t h e same c o u n s e l t h a t t r i e d e i t h e r o f t h e

c a s e s below b u t a p p e a r s h e r e o n l y a s c o u n s e l o f r e c o r d on

ap2eal.         The c a s e was remanded t o t h e lower c o u r t t o d e t e r -

mine t h e t r u e n e t worth of a p p e l l a n t a t t h e t i m e o f h i s

marriage.

         I n a g a i n r e v i e w i n g t h i s r e c o r d a f t e r two y e a r s , w e n o t e

t h a t e f f o r t s were made t o s c h e d u l e t h e m a t t e r f o r t r i a l on

two s e p a r a t e o c c a s i o n s .   A d d i t i o n a l d i s c o v e r y was accom-

p l i s h e d and new t e s t i m o n y and documentary e v i d e n c e h a s been

i n t r o d u c e d f o r o u r c o n s i d e r a t i o n on t h i s second h e a r i n g .

A p p e l l a n t ' s main t h r u s t on a p p e a l i s t h a t t h e lower c o u r t

e r r e d i n n o t s e t t i n g f o r t h s p e c i f i c f i n d i n g s of f a c t , con-

c l u s i o n s o f law, and t h a t t h e r e c o r d d o e s n o t s u p p o r t t h e

f i n d i n g s o f f a c t and c o n c l u s i o n s of law.

        W o b s e r v e t h a t t h r o u g h o u t b o t h t h e f i r s t and t h e
         e

second h e a r i n g , a p p e l l a n t w a s n e i t h e r e a g e r n o r h e l p f u l i n

giving t h e t r i a l c o u r t s u f f i c i e n t information concerning h i s

n e t worth a t t h e t i m e of t h e m a r r i a g e i n 1956.              Throughout

t h e two-year p e r i o d i t was r e s p o n d e n t who seems t o have made

t h e e f f o r t s t o l o c a t e , uncover and d i s c o v e r a p p e l l a n t ' s

a s s e t s a t t h e t i m e of t h e m a r r i a g e .    Two d e p o s i t i o n s were

t a k e n of a p p e l l a n t t o s o l i c i t t h e i n f o r m a t i o n needed t o

e s t a b l i s h t h e a s s e t s a t t h e t i m e of t h e m a r r i a g e and a t t h e

t i m e of t h e d i v o r c e .     I t a p p e a r s from t h e r e c o r d t h a t a p p e l -

l a n t made l i t t l e e f f o r t and was r e s i s t a n t t o t h e e f f o r t s of

r e s p o n d e n t i n a c q u i r i n g t h e i n f o r m a t i o n needed t o d e c i d e t h e

q u e s t i o n of a s s e t s .   W do n o t f e e l t h a t t h e t r i a l judge
                                    e

must become a n a p p r a i s e r , a n a c c o u n t a n t , a computer, and a n

all-around genius t o appropriately decide t h e f a c t s a s
e s t a b l i s h e d by t h e documentation g i v e n a t t r i a l .                It is the

parties' duties t o a s s i s t the t r i a l court i n getting t h i s

i n f o r m a t i o n s o a p r o p e r judgment i s made a s t o t h e i r m u t u a l
assets.

           The e l e m e n t s f o r t h e t r i a l c o u r t ' s c o n s i d e r a t i o n i n

making a d i s p o s i t i o n of m a r i t a l p r o p e r t y a r e d e t a i l e d i n

s e c t i o n 48-321,        R.C.M.      1947, now s e c t i o n 40-4-202            MCA.          This

C o u r t h a s h e l d i n a number o f r e c e n t c a s e s t h a t t h e t r i a l

c o u r t must make s p e c i f i c f i n d i n g s c o n c e r n i n g t h e v a l u e of

t h e p a r t i e s ' a s s e t s a t t h e t i m e of m a r r i a g e and a t t h e t i m e

of d i s s o l u t i o n .    A p p e l l a n t s e t s f o r t h a number of c a s e s :              In

r e M a r r i a g e of J o r g e n s o n ( 1 9 7 9 ) ,           Mont   .            - P.2d

       ,    36 St.Rep.        233; V i v i a n v . V i v i a n ( 1 9 7 8 ) ,            Mont.

     ,   583 P.2d 1072, 35 St.Rep.                    1359; Capener v . Capener

(1978)                   Mont.            ,   582 P.2d 326, 35 St.Rep.                 1026;
and, I n r e M a r r i a g e of J o h n s r u d ( 1 9 7 7 ) ,                Mont.                 I



572 P.2d 902, 34 St.Rep.                    1417.

         I n Jorgenson t h i s Court affirmed a D i s t r i c t Court

d e c i s i o n which awarded t h e husband a s s e t s v a l u e d a t a p p r o x i -

m a t e l y $693,000 and t h e w i f e a s s e t s v a l u e d a t a p p r o x i m a t e l y

$83,000.          There t h e D i s t r i c t C o u r t r e l i e d upon t h e f a c t t h a t

a s u b s t a n t i a l p o r t i o n of t h e a s s e t s w e r e a c q u i r e d by t h e

husband p r i o r t o t h e m a r r i a g e and had i n c r e a s e d i n v a l u e

s o l e l y by r e a s o n o f i n f l a t i o n .     J o r g e n s o n c a n be f a c t u a l l y
d i s t i n g u i s h e d from t h e p r e s e n t c a s e .     I n J o r g e n s o n most o f

t h e assets o f t h e husband had been g i v e n t o him by h i s
f a t h e r p r i o r t o t h e marriage.            I n t h i s c a s e t h e b a s e of

a p p e l l a n t ' s w e a l t h o c c u r r e d i n t h e swapping of and p u r c h a s -

i n g o f farm p r o p e r t y .        A t t h e t i m e of t h e m a r r i a g e t h e v a l u e

c o u l d n o t have been more t h a n a p p r o x i m a t e l y $120,000.                    It

was on t h i s b a s i c a c q u i s i t i o n of p r o p e r t y t h a t a p p e l l a n t w a s
a b l e t o d e v e l o p a n e s t a t e t h a t , a t t h e t i m e of t h e s e p a r a -

t i o n and d i v o r c e , w a s v a l u e d a t o v e r two m i l l i o n d o l l a r s .

        W hold t h a t Jorgenson i s n o t c o n t r o l l i n g i n t h i s
         e

m a t t e r , b u t r a t h e r l o o k t o a n o t h e r r e c e n t c a s e of t h i s

C o u r t , Robertson v . Robertson ( 1 9 7 8 ) ,                       Mont.                590
P.2d 113, 35 St.Rep.               1889.       I n Robertson w e found t h a t t h e

t r i a l c o u r t d i d n o t weigh t h e f a c t o r s enumerated i n s e c t i o n

48-321,      R.C.M.      1947, now s e c t i o n 40-4-202             MCA,     i n consider-

i n g t h e d i s t r i b u t i o n of t h e a s s e t s of t h e c o u p l e ; n o r was

t h e r e any i n d i c a t i o n t h a t t h e c o u r t a s s e s s e d t h e v a l u e of

t h e t o t a l m a r i t a l e s t a t e and made a n e f f o r t t o e q u i t a b l y

apportion it.            H e r e , we have a s i t u a t i o n where t h e t r i a l

c o u r t c a r e f u l l y weighed a l l t h e f a c t o r s i n v o l v e d i n a s s e s s i n g

t h e v a l u e of t h e m a r i t a l e s t a t e .     I t made a v a l i a n t a t t e m p t

t o e q u i t a b l y a p p o r t i o n t h e a s s e t s even though i t was n o t

g i v e n t h e f u l l s u p p o r t of a p p e l l a n t i n a s c e r t a i n i n g t h o s e

assets.

        A t t r i a l respondent,          t h r o u g h h e r a t t o r n e y , gave t h e

t r i a l c o u r t a breakdown showing t h e a s s e t s a t t h e t i m e of

t h e f i r s t t r i a l , a t t h e second t r i a l , and a t t h e d a t e of

m a r r i a g e , by b o t h t e s t i m o n y and documentary e v i d e n c e .            The

f i g u r e s show t h a t , a t t h e t i m e of h i s m a r r i a g e , a p p e l l a n t ' s

a s s e t s were v a l u e d somewhere between $92,035.57 and $132,610.

These a s s e t s i n c r e a s e d i n v a l u e d u r i n g t h e m a r r i a g e t o

$2,500,000.

        The t r i a l c o u r t d i d a l l i t was r e q u i r e d t o do under t h e

s t a t u t e t o determine t h e a s s e t s of t h e p a r t i e s involved.                     We

f i n d no e r r o r .

        A p p e l l a n t a r g u e s t h a t t h e r e a r e g r e a t v a r i a n c e s among
t h e f i n d i n g s of f a c t , c o n c l u s i o n s of law and judgment which

a r e n o t s u p p o r t e d by t h e r e c o r d .     W f i n d no m e r i t t o t h i s
                                                          e
argument.           he r e c o r d r e v e a l s t h a t b o t h p a r t i e s w e r e uncer-

t a i n of t h e t r i a l c o u r t ' s o r i g i n a l f i n d i n g s o f f a c t and

c o n c l u s i o n s of law.      S e v e r a l documents were f i l e d b e f o r e t h e

c o u r t t o amend i t s c o n c l u s i o n s and t o c l a r i f y some o f t h e
issues,        On J u n e 1, 1978, an i n s t r u m e n t was e x e c u t e d by t h e

t h e n a t t o r n e y s and f i l e d on June 5, 1978, g i v i n g t h e t r i a l

c o u r t power t o d e t e r m i n e a l l m a t t e r s r e l a t i n g t o t h e f i n a l

d i s p o s i t i o n based on t h e h e a r i n g o f J u n e 1, 1978.               The c o u r t

made i t s f i n a l judgment based upon amended c o n c l u s i o n s .

T h i s judgment d o e s n o t show s u f f i c i e n t v a r i a n c e from t h e

f i n d i n g s of f a c t and c o n c l u s i o n s of law a s t o n e c e s s i t a t e a

rehearing.

        W e n e x t c o n s i d e r whether o r n o t t h e e f f e c t of t h e

d e c r e e d i s t r i b u t i n g t h e a s s e t s o f t h e p a r t i e s i s i n con-

f o r m i t y w i t h p r e s e n t law.      There a r e s u f f i c i e n t f a c t s h e r e ,

under s e c t i o n 48-321,         R.C.M.       1947, now s e c t i o n 40-4-202              MCA,

t o i n d i c a t e t h a t t h e t r i a l c o u r t a s s e s s e d t h e v a l u e of t h e

t o t a l m a r i t a l e s t a t e and d i d i t s b e s t t o e q u i t a b l y a p p o r t i o n

t h e same.       The f i n d i n g s and c o n c l u s i o n s r e f l e c t a n e t worth

of t h e p a r t i e s a t t h e t i m e o f t h e d i v o r c e .        Although t h e r e

were s m a l l v a r i a t i o n s c o n c e r n i n g t h e p r i n c i p l e and payments

on a p r o m i s s o r y n o t e , t h i s d o e s n o t change t h e b a s i c f i n d i n g

o f t h e v a l u e of t h e p r o p e r t y a t t h e t i m e o f t h e m a r r i a g e and

value a t t h e t i m e of t h e divorce.

       A p p e l l a n t a r g u e s t h a t t h e c o u r t d i d n o t t a k e i n t o con-

s i d e r a t i o n t h e t a x consequences of i t s judgment.                     W e f i n d no

m e r i t t o t h i s argument.            The c o u r t c a r e f u l l y c o n s i d e r e d t h e

t e s t i m o n y g i v e n by M r . Bob White, a t a x e x p e r t ,                his t e s t i -
mony d i d n o t i n any way d e f e a t t h e t y p e of p r o p e r t y s e t t l e -

ment made h e r e by t h e t r i a l c o u r t .
        The f i n a l m a t t e r f o r c o n s i d e r a t i o n i s t h e award o f

attorney's fees.               P u r s u a n t t o a s t i p u l a t i o n between c o u n s e l

i n t h i s m a t t e r , t h e t r i a l c o u r t awarded a t t o r n e y ' s f e e s i n

t h e amount o f $50,000.                 Appellant argues t h a t r e c e n t cases

o f t h i s C o u r t h o l d t h a t a showing m u s t b e made on t h e r e a -

s o n a b l e n e s s of a t t o r n e y ' s f e e s .   C r n c e v i c h v . Georgetown

R e c r e a t i o n Corp.     ( 1 9 7 5 ) , 168 Mont. 1 1 3 , 541 P.2d 56; F i r s t

S e c u r i t y Bank o f Bozeman v . T h o l k e s ( 1 9 7 6 ) , 169 Mont. 422,

547 P.2d 1328; and, I n r e M a r r i a g e o f B a r r o n ( 1 9 7 8 ) ,

Mont.              ,   580 P.2d 936, 35 St.Rep.                 891.     Respondent

a r g u e s t h a t c o u n s e l , by s t i p u l a t i o n and by a copy of a

l e t t e r t o t h e t r i a l c o u r t , g a v e t h e t r i a l j u d g e t h e power t o

award a t t o r n e y ' s f e e s , a s h e d i d i n t h e judgment.

        I n t h e above c i t e d c a s e s , t h i s C o u r t h e l d t h a t a

h e a r i n g must be h e l d on a t t o r n e y ' s f e e s .         The m a t t e r i s

t h e r e f o r e r e t u r n e d f o r t h a t purpose.

        Judgment o f t h e t r i a l c o u r t on t h e m e r i t s i s a f f i r m e d .

The c a u s e i s remanded t o t h e t r i a l c o u r t f o r a n e v i d e n t i a r y

hearing t o determine a t t o r n e y ' s f e e s .
                                                                                              P




W e concur:




        Justices